Citation Nr: 1739257	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disability for the period of March 21, 1994 through February 26, 2002.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a psychiatric disability and assigned a 100 percent evaluation for that disability, effective February 25, 2003. The Veteran timely appealed the assigned effective date in that case. During the pendency of that appeal, he was eventually awarded an effective date of March 21, 1994 for the award of service connection for a psychiatric disorder, although that disability was evaluated as noncompensable and then later increased to 30 percent disabling from March 21, 1994 through February 26, 2002; his 100 percent evaluation began February 27, 2002.

In a May 2012 correspondence, the Veteran stated he was satisfied with the assigned effective date, but he continued to disagree with the assigned evaluation prior to February 27, 2002, arguing that his 100 percent evaluation should be assigned as of March 21, 1994. The Board has therefore characterized that issue in accordance with the Veteran's statements and contentions on appeal.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing has been associated with the claims file.

This case was previously before the Board in June 2015 and again in February 2016. In a February 2016 decision, the Board noted that there had been substantial compliance with the June 2015 remand directives; however, remand was necessary to readjudicate the issue of increased initial evaluation of the Veteran's coronary atherosclerosis of native coronary vessel with coronary artery disease. The RO was also directed to issue a statement of the case and return the issue to the Board only if a timely substantive appeal was received. A review of the record reveals that the Veteran filed a timely substantive appeal in June 2016. On his substantive appeal, the Veteran requested a videoconference hearing. Therefore, the Veteran's appeal has been bifurcated so that appellate consideration can be proceed on the issue of entitlement to a rating in excess of 30 percent for the Veteran's service-connected psychiatric disability. The Board additionally directed the RO to upload a readable copy of a June 1994 VA psychiatric examination report. A review of the record reveals that the report has been uploaded and is readable. Thus, there has been substantial compliance with the Board's February 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The record evidence shows that from March 21, 1994 through February 26, 2002, the Veteran's ability to establish and maintain effective or favorable relationships was considerably impaired and his psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or maintain employment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for a psychiatric disability from March 21, 1994 through February 26, 2002, have been met. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.132, Diagnostic Code (DC) 9411 (effective before November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran has not alleged any deficiency in VA's duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Increased Disability Ratings

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings. The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history. 38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Psychiatric Disability

The Veteran's service-connected psychiatric disability is evaluated as 30 percent disabling effective March 21, 1994, and as 100 percent disabling effective February 27, 2002, under 38 C.F.R. § 4.130, DC 9411. See 38 C.F.R. § 4.130, DC 9411 (2016). The issue currently before the Board is whether the Veteran is entitled to a rating in excess of 30 percent from March 21, 1994 to February 26, 2002.

The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996. When the regulations concerning entitlement to a higher rating are changed during the time period on appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage. The former rating criteria may be applied throughout the period of the appeal, if they are more favorable to him. The revised rating criteria may be applied only prospectively, however, from the effective date of the change forward unless the regulatory change specifically permits retroactive application. 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132. See 38 C.F.R. § 4.13, DC 9411 (effective before November 7, 1996). A 10 percent rating was assigned under the former rating criteria for PTSD where the symptoms are less than what is required for a 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment. 

A higher 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired. The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment. 

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment. Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411. See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996). Under the revised rating criteria, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned under the revised DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id. 

The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished; the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). 

Analysis

The Veteran was afforded a VA examination for his psychiatric condition in June 1994. On examination, he reported that since service, he "sleeps in a tossing and turning way." He stated that he falls asleep and sleeps restfully but anyone else in bed with him complains that he talks a lot, tosses, and turns. He occasionally "pinned" his girlfriend into the bed. He could not recall dreams of what might have been going on in his mind, but on a few occasions when he did awaken during such tossing and turning, he recalled being in the mindset of "some dream about the Army." He reported being told that he had a thought disorder in service. He reported avoidance symptoms and stated that he chose not to get involved in veterans' activities. He was receiving psychiatric treatment through the Employee Assistance Program at his place of work and was seeing a counselor on an as needed basis. He had relationships with his three children and his grandchildren and reestablished a relationship with his ex-wife. He stated that his life had changed considerably in the year prior when he stopped taking drugs and abusing alcohol. He reported having friends that were more "spiritually centered." His chief complaint was "I have had 20 years of restless sleeping." On mental status examination, his speech was fluent and logically construed. His mood was generally cooperative and relaxed. There was no psychotic thinking; no suicidal or homicidal ideation; and he was alert and oriented to person, place, date, and circumstances. 

VA treatment records from November 2001 show that the Veteran was working. He reported that in the 15 months prior, he had been depressed, increasingly anxious and felt very "disconnected" from others. He had significant trouble sleeping and reported going to work 50 percent of the time. He stated that his long-term relationship of five years had ended and his sponsor died suddenly of an aneurism. His feelings of despondence, depression, and anxiety increased post-September 11, 2011. He reported "now I'm afraid to leave the house." He had an increased "short temper", irritability, and occasional suicidal ideation but stated that he was not likely to follow through with plans because he had been brought up to believe that suicide is a sin. 

VA treatment records from January 2002 indicate that the Veteran was homeless and had missed several therapy sessions as "things had gotten too overwhelming for him and he had needed to leave due to 'a friend getting killed in East Oakland.'" He discussed his conflict about continuing to work and was encouraged to speak to his employer, who had been aware of the Veteran's situation.

VA treatment records from January 2002 indicate that the Veteran felt depressed and hopeless about his life. He reported thinking about suicide at times and in the past. When asked if he would commit suicide, he stated "I would never do that because I think that is the only way I would not get into heaven." He felt very much alone and without support and that "human beings can't be trusted." 

VA treatment records from February 2002 indicate that the Veteran was employed in a detox facility as a counselor. He described needing to stop his employment due to his drug usage at the time. Later February 2002 treatment records showed that the Veteran reported that he was going to go on disability so that he could receive treatment for his substance abuse.

At his October 2013 Board hearing, the Veteran's representative noted that the Veteran had been engaged in avoidance behaviors "for years". She referenced a June 2002 note which indicates that the Veteran experienced extreme suspiciousness, anger, depression, acting out and emotionally numbing which had "become deeply gained in [the Veteran's] personality" as a result of his service. The Veteran testified that for the prior from 1994 to 2002, the Veteran refused to share what he was going through with his wife at the time. He stated that he would tell her nothing was wrong and that he was just meditating. He reported never being able to sleep over his brother's or sister's houses with their children as a result of his extreme acting out during sleep. He reported having several failed relationships as a result of his condition.

Based on the all of the evidence, the Board finds that for the period from March 21, 1994 through February 26, 2002, the Veteran's service-connected psychiatric disability severely impaired his ability to establish and maintain effective or favorable relationships with people. His psychoneurotic symptoms were of such severity and persistence that there was severe impairment in his ability to obtain or maintain employment. The Board has considered the diagnostic criteria in effect prior to and after November 7, 1996 and finds that the diagnostic criteria in effect prior to November 7, 1996 is more favorable to the Veteran. Specifically, the former criteria include both social and occupational impairment and the persistence of psychoneurotic symptoms in evaluating PTSD. See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996); compare 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996). 

The record evidence shows that throughout the period on appeal, the Veteran experienced severe sleep disturbance that caused his family members to be afraid of him as he would thrash around and once pinned his girlfriend down to the bed in his sleep. His impairment also kept him from being able to sleep over with family. His psychiatric condition also manifested by depressed mood, anxiety, feeling "disconnected" from others and like humans "could not be trusted." He also had extreme suspiciousness and emotional numbing, which caused several relationships to fail. He had occasional suicidal ideation with no plan to follow through as he had been brought up to believe that suicide is a sin. With regard to his employment, the Board notes that while the Veteran was able to sustain employment through much of the appeal period, this was only because the Veteran was open with his employer about his situation. The treatment records also establish that while the Veteran was working, he only showed up fifty percent of the time. Thus, the Board finds that the Veteran's condition severely impaired his ability to obtain or maintain employment.

The Board acknowledges that on VA examination in June 1994, the Veteran's main compliant was sleep disturbance and he reported having a good relationship with some family members. However, when considering the Veteran's symptoms throughout the appeal period, the Board finds that while not always present, they were of sufficient persistence to severely impair his ability to establish and maintain effective favorable relationships. The Board finds this is consistent with later treatment records which show that the Veteran would often deny symptoms for fear of people "thinking he was crazy" and his October 2013 testimony which indicates that he did not want his then-wife to know what he was going through, so he would say "I'm just meditating and everything" and that he always wanted people to see him as being normal. See BVA Hearing Transcript at 5,8,11, see also e.g. May 2002 VA treatment records.

A 100 percent rating is not warranted under either the previous or current diagnostic criteria because throughout the appeal period, although limited by his psychiatric condition, the record indicates that the Veteran was generally able to keep a job. In 1994, he reported working full time and receiving psychiatric treatment through the Employee Assistance Program at his place of work. At his October 2013 Board hearing, he reported that from 1994 to 2002, he was working and would sometimes work three jobs at a time. Thus, it cannot be said that the Veteran was demonstrably unable to obtain or retain employment. Similarly, a 100 percent rating would not be warranted under the new rating criteria as total occupational impairment had not been shown. With regard to social impairment, the Board notes that in addition to his family relationships, the Veteran reported having some "spiritually centered" friends. The record also demonstrates that the Veteran had a friend in Oakland and a mentor. Thus, it cannot be said that he experience total social impairment nor can it be said that his psychiatric condition caused "virtual isolation in the community" and thus, the Board finds that his disability picture more nearly approximates the criteria contemplated by the 70 percent rating under the old diagnostic code.

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating, but no higher, for the period from March 21, 1994 through February 26, 2002, have been met.

Finally, with regard to the Veteran's employment history, while the Veteran reported sometimes going to work only "half of the time", at his Board hearing, he stated that he worked throughout the appeal period. Further, the Veteran has not alleged that this employment was marginal. Thus, the issue of a total disability rating based on individual umeployability has not been raised. 


ORDER

Entitlement to a 70 percent rating, but no higher, for a psychiatric disability from March 21, 1994 through February 26, 2002, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


